Per curiam. If is a clear and falutary principle that inferior jurisdidtions* not proceeding according to the courfe of the common law, are confined ftridtly to the authority given them. They can take nothing by implication, but muft fliew their power exprefsly given them in every inftance.
The found rule of conftrudtion, in refpedt to Juftices* Courts, is accordingly this; to be liberal in reviewing[their proceedings as far as refpedts regularity and form, and ftridt in holding them to the e$adt limits of jurisdiction prefcnbed to them by the ftatute.
To apply thefe principles to the prefect cafe:
The adt making joint debtors anfwerable to their creditors feparately and giving a new mode of proceeding, is pofterior to the adt granting civil jurisdidtion to juftices of the peace, and makes no mention of them. It diredts that procefs íhall ifiue againft the joint debtors in the manner then in ufe, and ifz either be taken and brought into court, he íhall anfwer. This adt contemplates, in every inftance, a compulfory procefs on which the defendant is taken and brought into court and until that be done the court cannot proceed in the caufe; whereas the ten pound adt, giving civil authority to juftices, intends only a fummons in the firft inftance againft freeholders and inhabitants, having families, and if the fummons was perfonally ferved^ atid the defendant does not appear, the juftice cannot compel him, but is to proceed and try the caufe without his either being taken or bro’t into court. The joint debtor act accordingly gives a power and jurisdidtion different from and unknown to the ten pound adt. So in refpect to executions the joint debtor act diredts,that the execution íhall be againft all the debtors; but íhall not, however, iffue againft the body or foie property of the one not taken and brought into court. Whereas,by the ten pound act, execution is directed to go againft the entire goods and chattels of the perfon againft whom it is granted, and for want of fuificient goods of fuch perfon, to take his body. Here are new powers and new modes of proceedings, applicable to the courts of common law, and contrary to the exprefs forms and diredtions given to the Juftices’ courts and in which no mention is made of them.
We are, therefore, of opinion, that, according to the fettled rules of interpretation, juftices of the peace have ho jurifdidtion in the cafe of joint debtors, unléfs both are duly ferved with procefs, and, therefore, that the judgment in this cafe muft be reverfed.